Citation Nr: 0924038	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral shoulders, back, and hands.

2.  Entitlement to service connection for a right little 
finger disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the listed issues.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

In July 2007, the Board remanded this case for additional 
development.  It has since returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral shoulder arthritis or degenerative joint 
disease/chronic low back pain is related to active military 
service or events therein; and there is no evidence of 
bilateral shoulder or lumbar spine arthritis manifested to a 
compensable degree within one year following discharge from 
active service.

2.  Evidence of record does not show a current diagnosis of 
bilateral hand arthritis.  

3.  Evidence of record does not show a currently diagnosed 
disability of the right little finger. 

4.  Evidence of record does not show currently diagnosed 
disability of the bilateral knees.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the bilateral 
shoulders, back, and hands is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  Service connection for a right little finger disability 
is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

3.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in May 2004, the RO advised the Veteran of 
the evidence needed to support his claim for service-
connected benefits for the listed issues.  He was notified of 
the evidence VA would obtain and of the evidence he was 
responsible for providing.  He was asked to submit any 
evidence in his possession that pertained to his claim.  
Letter dated in March 2006 provided information regarding how 
VA assigns disability ratings and effective dates.  The 
claims were readjudicated in the June 2009 SSOC.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

In May 2004, the RO requested the Veteran's service treatment 
records.  Response received in June 2004 indicates the 
original service records were moldy and brittle and could not 
be mailed.  Photocopies were mailed instead.  Copies of 
various service personnel records are also contained in the 
claims file.  

The Veteran identified treatment at the VA medical center 
(VAMC) in Dallas and these records have been obtained.  At 
the May 2007 hearing, the Veteran also reported treatment at 
Parker (or Parkland) Hospital.  The Veteran and his spouse 
indicated that such records would pretty much show only the 
same problems and treatment.  The Veteran has not submitted 
an authorization for release of any private medical records.  

The Board observes that a May 2004 social work note indicates 
the Veteran is in receipt of benefits from the Social 
Security Administration (SSA).  A February 2004 note 
indicates that the Veteran was retired, but had previously 
worked in home repair.  Evidence of record does not indicate 
receipt of SSA benefits is based on disability, but rather 
suggests it is based on retirement age.  Therefore, the Board 
does not find it necessary to request these records.  

The Board acknowledges that the Veteran has not been provided 
examinations in connection with the claims decided herein.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As discussed in detail below, the most credible evidence does 
not show that the Veteran's currently claimed disabilities 
may be related to active service.  As will be discussed in 
greater detail below, the Board acknowledges the Veteran's 
statements that he suffered injuries during service and has 
continued with problems, but notes that his contentions are 
not supported by the overall evidence of record.  Thus, as 
there is no credible evidence suggesting an association 
between his current disabilities and service, the Board finds 
that the requirements for a VA examination are not met.  See 
McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Arthritis of the bilateral shoulders, back, and hands

In his March 2004 claim, the Veteran requested service 
connection for arthritis of the shoulders, back, and hands.  
He did not provide any information regarding the onset of 
disability.  

At the hearing, the Veteran reported that he jumped off a 
truck during service and his ring got hooked on the tailgate.  
He indicated that he was hanging there and also hurt his back 
and shoulder at that time.  He experienced pain and it has 
progressed.  The Board notes that the testimony regarding 
whether one or both shoulders were injured during service is 
somewhat confusing.  The Veteran testified that he did not 
have incidents with the right shoulder in service but that it 
was related to post-service surgery.  However, he 
subsequently stated that it should be in the military 
records.  

Service treatment records show that the Veteran was 
hospitalized for 27 days in September 1949 following a 
lacerating wound to the volar aspect of the left ring finger.  
This occurred when he caught his ring on the third finger 
cutting through the tissue as he jumped from a garbage truck.  
He underwent a surgical procedure in October 1949 wherein the 
blood vessels were tied.  The discharge summary does not 
document any complaints of or treatment for the shoulders or 
back.  On report of medical history completed at the time of 
his separation examination in January 1953, the Veteran 
reported that he was in the very best of health and always 
has been.  He specifically denied a painful/trick shoulder or 
that he wore a brace or back support.  His spine and upper 
extremities were reported as normal on clinical evaluation.

VAMC records dated in December 1999 document complaints of 
bilateral shoulder pain and low back pain for greater than 
one month.  Note dated in December 2005 documented the 
Veteran's complaints of shoulder pain off and on for several 
years, worse in the left and with activity.  X-ray of the 
left shoulder taken at that time showed severe degenerative 
joint disease.  Note dated in December 2006 indicates 
bilateral shoulder pain and that x-ray showed severe 
degenerative joint disease.  Note dated in June 2007 shows 
bilateral shoulder pain due to severe degenerative joint 
disease.  The records also show continued complaints of low 
back pain and note dated in April 2003 includes a diagnosis 
of degenerative joint disease/chronic low back pain.  

The Board acknowledges the Veteran's statements that he hurt 
his back and shoulder at the same time he injured his finger.  
The Veteran is competent to describe the accident and to 
report experiencing pain in the back and shoulders.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  However, as noted, the Veteran's service 
treatment records do reflect treatment for an injury 
sustained to the finger while jumping from a garbage truck in 
1949, but these records do not reflect injuries to the back 
or shoulder, nor do these records reflect continuing problems 
to the back or shoulder.  That is, there is no evidence that 
the Veteran complained of or was treated for his low back or 
shoulders during the hospitalization for his ring finger.  
Further, he specifically denied shoulder or other problems at 
separation and his upper extremities and spine were reported 
as normal at that time.  

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  However, this is not an 
instance the record is not merely silent for any complaints 
or findings in service or for many years after service; 
rather, this case reflects that the Veteran specifically 
sought treatment immediately following the incident with the 
garbage truck in service, and failed to report having 
sustained any injuries to the back or shoulder.  He also 
specifically denied any problems with the upper extremities 
or back at separation.  For these reasons, the Board finds 
the recent reports by the Veteran that he has experienced a 
continuity of symptomatology since service to not be 
credible.

On review, there is no credible evidence of chronic 
disability of the shoulders and/or back during active service 
and the record does not contain competent evidence relating 
the Veteran's currently diagnosed shoulder and back 
disabilities to active military service or events therein.  
Further, there is no evidence of bilateral shoulder or back 
arthritis manifested to a compensable degree within one year 
following separation from active service.  

Furthermore, service treatment records are negative for any 
complaints related to the hands, other than the accident as 
described above.  On separation examination, a scar was noted 
on the ring finger of the left hand and the Veteran is 
currently service-connected for an avulsion injury to the 
left ring finger.  Medical evidence of record does not show a 
current diagnosis of arthritis of the hands and absent a 
current disability, service connection is not warranted.  See 
Brammer, supra.   

Right little finger disability

In his March 2004 claim, the Veteran requested service 
connection for his right pinky finger.  He did not provide 
information regarding when the claimed disability began.  

At the hearing, the Veteran reported that he cut his left 
finger opening a can while he was working in food service 
while stationed in Korea.  He subsequently clarified he was 
talking about the right hand.  He indicated that he had no 
movement in the first joint of the finger.  

The Board acknowledges the Veteran's statements that he cut 
his right finger on a can.  The Veteran is competent to 
report that he cut his finger during service.  See Charles, 
supra.  Notwithstanding, service treatment records are 
negative for any complaints of or treatment related to a 
right finger injury.  On examination for separation in 
January 1953, the upper extremities were reported as normal 
on clinical evaluation.  Most significantly, a scar was noted 
on the left ring finger, which strongly suggests that his 
hands were specifically examined at that time, but there was 
no indication of any scars or disability pertaining to the 
right little finger.  As noted, he also denied any problems 
in the upper extremities at that time.  Thus, again, the 
Board must conclude that the recent assertions of a 
continuity of symptomatology since service are not credible.

Furthermore, even if it was presumed that the Veteran 
suffered a right little finger injury during service, service 
connection also requires that there be evidence of current 
disability related to such injury.  On review, medical 
evidence of record does not show a currently diagnosed 
disability of the right little finger.  As such, service 
connection may not be established.  See Brammer, supra.  

Bilateral knee disability

In his March 2004 claim, the Veteran requested service 
connection for bilateral knee disability.  He did not provide 
information regarding the nature of the disability or when it 
began.  

At the May 2007 hearing, the Veteran reported that he did not 
injure his knees during service, but thought it came from his 
back.  He then reported problems with his knees right after 
he got out of service and that he received treatment in 1955 
or 1956.  He also reported that the problems with his knees 
appeared prior to discharge.  The Veteran's spouse reported 
that he got cortisone shots in his knees maybe about 15 years 
prior.  

Service treatment records are negative for any complaints of 
or treatment related to the knees.  On examination for 
separation in January 1953, his lower extremities were 
reported as normal on clinical evaluation.  On the associated 
report of medical history, he specifically denied trick or 
locked knees.  

The Veteran is competent to report that he experienced knee 
pain during service and that he continues to experience such 
pain.  See Charles, supra.  The history provided by the 
Veteran regarding the onset of knee pain, however, appears 
inconsistent and, in fact, he denied any knee problems at 
separation.  Thus, the Board finds that his statements 
regarding continuity are not credible.  The Veteran, is not 
otherwise competent to link any current knee disability to 
injuries sustained in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Additionally, medical evidence of record does not show 
complaints of bilateral knee pain or a currently diagnosed 
bilateral knee disability.  Therefore, service connection 
cannot be established.  See Brammer, supra.

The Board acknowledges the somewhat generic diagnosis of 
degenerative joint disease shown in the "prior medical 
history" section in the VAMC records and on discharge 
summary dated in February 2004.  In considering the evidence 
of record, this appears to pertain to the Veteran's shoulders 
and low back.  However, even assuming, without conceding, 
that this included the hands, right little finger and/or 
bilateral knees, the evidence still does not establish that 
such disabilities are related to active military service or 
events therein; and there is no evidence of arthritis in 
these joints manifested to a compensable degree within one 
year following discharge from service.  

Regarding the Veteran's contentions that his knee problems 
might be related to his back, as discussed above, service 
connection has been denied for the low back disability and 
thus, even assuming a current diagnosis pertaining to the 
bilateral knees, there is no basis for awarding secondary 
service connection.  See 38 C.F.R. § 3.310 (2008).  

The preponderance of the evidence is against the Veteran's 
claims for service connection for arthritis of the bilateral 
shoulders, back, and hands; right little finger disability; 
and bilateral knee disability, and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  




ORDER

Service connection for arthritis of the bilateral shoulders, 
back, and hands is denied.

Service connection for a right little finger disability is 
denied.

Service connection for a bilateral knee disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


